DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification page 1, para [0001], update the status of the parent application serial No. 16/816865, as now, US Patent No. 11,325,182. Appropriate correction is required.

Claim Objections
Claims 14, 18 and 19 are objected to because of the following informalities:  
In claim 14, line 6, replace “installing said sublimation fixture in a retort furnace” with --installing said sublimation fixture in an interior a retort furnace--, since it better captures the illustration in figure 1 for example.
In claim 13, replace “supplying said air from said flow passage to a junction” with --supplying said heated air from said flow passage to a junction--, because the previous step requires the air to be heated.
In claim 14, line 16, replace “said at least one turbine blade through sublimation with air” with --said at least one turbine blade through sublimation with said heated air--.
Appropriate correction is required.
	In claim 18, lines 2 and 4, replace “flowing said air through” with --flowing said heated air through--.
	In claim 18, line 6, replace “said air” with --said heated air--. 
	In claim 19, line 1, replace “said air” with --said heated air--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 8-9, recites the limitation “to heat a fluid flowing through said flow passage and deliver said fluid to a molybdenum-alloy refractory metal core”, lines 10-13, recite the limitation “supplying air from an air source to a coupling fluidly coupled to said flow passage; heating said air flowing through said flow passage; and supplying said air from said flow passage to a junction”, In particular, it is unclear if the fluid is different from or the same as the air because the claim fails to set forth if the fluid flowing through the flow passage to be heated by the retort furnace is the same as or different from the heated air used in the sublimation of the molybdenum core, since there is not stated or suggested connection between the recited “fluid’ and “air”. Thereby, rendering the claim indefinite since the metes and bounds are unascertainable. 
Allowable Subject Matter
7.	Claims 18-16 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Conroy et al. (US 5,915,452) is the closest prior art of record that is drawn to a process of removing a ceramic core from a casting such as a turbine blade casting. While, Conroy et al. teaches a process of a placing removing a ceramic core (14,see figure 1, abstract and column 3, lines 24-67) from an internal passage of a gas turbine blade (10, see abstract, column 1, lines 14-47, column 3, lines 24-67 and figures 1 and 3), fixing the turbine blade in a fixture assembly (12 and 16, figure 1 and column 3, lines 24-35, or carousel 125, see figure 3 and column 6, lines 28-43) and supported in a steel cabinet or enclosure (126,see figure 3 and column 6, lines 28-43) and, while in the fixture exposing the root portion of the turbine blade (10b, see figure 1 and column 3, lines 43-58 and column 4, lines 8-40) to fluid spray nozzles (20, see figure 1 and column 4, lines 8-67) spraying ceramic core dissolving fluid to remove the ceramic core form the internal passage of a gas turbine blade. However, Conroy et al. differs from the instant invention by failing to teach and/or adequately suggest  a process for removing a molybdenum-alloy refractory metal core from a turbine blade through sublimation by flowing a heated air through a passage thermally coupled to a  retort furnace in which a fixture configured to receive the turbine blade is internally installed, coupling the heated air flowing passage to the sublimation fixture and removing the molybdenum-alloy refractory metal core from said at least one turbine blade through sublimation by 
contacting with the heated air
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reidy et al. (US 2021/0147665), Grassi et al. (US 7,216691) and Schlienger et al. (US 6,739,380) are also cited in PTO-892. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733